DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the first doped region comprising the lower major surface” (line 5), however, claim 9 recites “the first doped region being contiguous with the upper major surface” (lines 6-7), and thus it is unclear which particular “the first doped region” applicant is referring to: “the first doped region being contiguous with the upper major surface” recited in claim 9 (lines 6-7) or set forth an additional “the first doped region” that comprises the lower major surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,963,087 to Gimonet et al. (hereinafter Gimonet).
With respect to Claim 1, Gimonet discloses a method of forming a semiconductor device (a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
       forming a first vertical protection device (e.g. T1, bidirectional vertical structure including thyristors T1 and T2) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-3) comprising a thyristor (e.g., T1) in a substrate (1);
       forming a first lateral trigger element (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) for triggering the first vertical protection device (e.g., T1) in the substrate (1); and
       forming an electrical path (a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) in the substrate (1) to electrically couple the first lateral trigger element (e.g., T3) with the first vertical protection device (e.g., T1).
Regarding Claim 2, Gimonet discloses the method of claim 1. Further, Gimonet discloses the method, wherein forming the electrical path in the substrate comprises: forming a doped sinker region (e.g., well 3) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15; Col. 3, lines 5-6) connecting two regions (e.g., P region 11 extending to reach well 3 and P-type layer 5 ) of the substrate (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 8-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Gauthier, JR. et al. (US 2008/0308837, cited in IDS of 06/23/2021, hereinafter Gauthier).
Regarding Claim 3, Gimonet discloses the method of claim 1. Further, Gimonet discloses the method, wherein forming the electrical path in the substrate comprises: forming a P-type wall (3) (a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) extending into the substrate (1); wherein the P-type wall (3) electrically couples the first lateral trigger element (e.g., T3) with the first vertical protection device (e.g., T1), but does not specifically disclose forming a first opening extending into the substrate; and filling the first opening with a first metallic conduction layer, wherein the first metallic conduction layer electrically couples the first lateral trigger element with the first vertical protection device.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein a hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material, such as metal or doped polysilicon; and the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure; the vertical bipolar transistors including the vertical PNPN structure and buried contacts are suitable for use as ESD protect devices for CMOS integrated circuits and occupy significantly less chip real estate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, comprising: forming a first opening extending into the substrate; and filling the first opening with a first metallic conduction layer, wherein the first metallic conduction layer electrically couples the first lateral trigger element with the first vertical protection device in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect 
Regarding Claim 4, Gimonet in view of Gauthier discloses the method of claim 3. Further, Gimonet does not specifically disclose the method, wherein the first metallic conduction layer is disposed along sidewalls of the first opening. However, Gauthier teaches a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0031-¶0032) connected to the vertical PNPN structure, wherein the area within the hole is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is disposed along sidewalls of the hole.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier to have the method, wherein the first metallic conduction layer is disposed along sidewalls of the first opening in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 6, Gimonet in view of Gauthier discloses the method of claim 3. Further, Gimonet does not specifically disclose the method, further comprising forming an insulating sidewall spacer on sidewalls of the first opening, wherein the first metallic conduction layer is insulated from sidewalls of the first opening by the insulating sidewall spacer. However, Gauthier teaches a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0031-¶0032) connected to the vertical PNPN structure, wherein an insulating sidewall spacer (162) is formed on sidewalls of the hole, and the area within the hole lined with insulating liner (162) is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is insulated from sidewalls of the hole by the insulating sidewall spacer (162).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier to have the method, further comprising forming an insulating sidewall spacer on sidewalls of the first opening, wherein the first metallic conduction layer is insulated from sidewalls of the first opening by the insulating sidewall spacer in order to provide improved 
Regarding Claim 8, Gimonet in view of Gauthier discloses the method of claim 3. Further, Gimonet discloses the method, wherein the first vertical protection device (e.g., T1) is coupled to a first contact pad (M1) disposed over a major surface of the substrate (1), and wherein the first vertical protection device is coupled with a second contact pad (e.g., metallization M5 is connected to the cathode of the lateral thyristor T3 and to the P-type wall 3 which electrically couples the lateral thyristor T3 to the vertical thyristor T1) (Gimonet, Fig. 2, Col. 3, lines 39-45; Col. 4, lines 5-13) disposed over the major surface of the substrate (1), but does not specifically disclose the method, further comprising: forming a second opening extending into the substrate; and filling the second opening with a second metallic conduction layer, wherein the second metallic conduction layer electrically couples the first vertical protection device with a second contact pad disposed over the major surface of the substrate.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025), wherein the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure such that a second hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material including metal or doped polysilicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact to a vertical PNPN structure as a plurality of contact holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure as taught by Gauthier, wherein the buried contact extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and includes metallization pads  to have the method, further comprising: forming a second opening extending into the substrate; and filling the second opening with a second metallic conduction layer, wherein the second metallic conduction layer electrically couples the first vertical 
With respect to Claim 9, Gimonet discloses a method of forming a semiconductor device (a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
       forming a vertical protection device (e.g. T1, bidirectional vertical structure including thyristors T1 and T2) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-3) in a semiconductor substrate (1), the semiconductor substrate comprising an upper region comprising a plurality of doped regions (e.g., P-type regions 4, 11, 22, and 24) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 35-39)  and an upper major surface of the semiconductor substrate (1), and an underlying region (e.g., N-type region 6) comprising a lower major surface of the semiconductor substrate, wherein the vertical protection device (e.g., T1) comprises a first terminal (e.g., anode) comprising a first doped region (e.g., P-type region 4) of the plurality of doped regions, the first doped region being contiguous with the upper major surface, and a second terminal (e.g., cathode) comprising a second doped region (e.g., N-type region 6) in the underlying region;
       forming a lateral trigger element (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) in the semiconductor substrate (1), the lateral trigger element (e.g., T3) sharing the first doped region (e.g., 4) with the vertical protection device (e.g., T1) and extending laterally to a third doped region (e.g., P-type region 11) contiguous with the upper major surface; and
       forming an interconnect (e.g., P-type wall 3, a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) in the upper major surface of the semiconductor substrate (1), the interconnect extending from the upper major surface into the underlying 
Further, Gimonet does not specifically disclose a metal interconnect in an opening in the upper major surface of the semiconductor substrate, the metal interconnect extending from the upper major surface into the underlying region.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein a hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer (136) to the lower N-type layer (132) and filled with a conductive material, such as metal or doped polysilicon; and the buried contact includes a plurality of  holes to form a plurality of buried contacts distributed around the perimeter of the vertical PNPN structure; the vertical bipolar transistors including the vertical PNPN structure and buried contacts are suitable for use as ESD protect devices for CMOS integrated circuits and occupy significantly less chip real estate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, comprising: a metal interconnect in an opening in the upper major surface of the semiconductor substrate, the metal interconnect extending from the upper major surface into the underlying region in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 10, Gimonet in view of Gauthier discloses the method of claim 9. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1), but does not 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Gauthier to have the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor INF-14-P-51702USo2-39-substrate; forming an insulating sidewall spacer on sidewalls of the opening; and filling the opening with a metallic conduction layer, the metallic conductive layer being insulated from the sidewalls of the opening by the insulating sidewall spacer in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 11, Gimonet in view of Gauthier discloses the method of claim 9. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate; and filling the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Gauthier to have the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate; and filling the opening with a metallic conduction layer, the metallic conduction layer being disposed along sidewalls of the opening in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 12, Gimonet in view of Gauthier discloses the method of claim 9. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) extending into the semiconductor substrate (1) and through the P-type doped region (e.g., 11 and 22) to the lower major surface of the semiconductor substrate, and electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1); and forming a back side metal layer (e.g., metallization M2) under the lower major surface, but does not specifically disclose the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate and through the first doped region to the lower major surface of the semiconductor substrate, the first doped region comprising the lower major surface; filling the opening with a metallic conduction layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Gauthier to have the method, wherein forming the metal interconnect in the opening comprises: forming the opening in the upper major surface extending into the semiconductor substrate and through the first doped region to the lower major surface of the semiconductor substrate, the first doped region comprising the lower major surface; filling the opening with a metallic conduction layer in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
With respect to Claim 13, Gimonet discloses a method of forming a semiconductor device (a vertical bistable bidirectional switch) (Gimonet, Fugs. 1-4, Col. 1, lines 8-13; Col. 2, lines 47-67; Cols. 3-5), the method comprising:
       forming a second doped region (e.g., P-type region 5 connected to the P-type wall 3) (Gimonet, Fig. 2, Col. 2, lines 47-67; Col. 2, lines 1-25) having a second doping type (e.g., P-type) over a first doped region (e.g., N-type layer 6) of a semiconductor substrate (1), the first doped region having a first doping type (e.g., N-type) that is opposite the INF-14-P-51702USo2-40-second doping type (e.g., P-type), wherein the second doped region (e.g., P-type wall 3) comprises an upper major surface of the semiconductor substrate (1);
         forming a third doped region (e.g., N-type region 1 surrounded by the P-type walls 3) having the first doping type (e.g., N-type) in the second doped region;

       forming a fifth doped region (e.g., P-type region 11) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15) having the second doping type (e.g., P-type) in the third doped region (e.g., N-type region 1) and physically contacting the second doped region (e.g., P-type wall 3) to form a second current path of a lateral trigger device (e.g., lateral thyristor T3) (Gimonet, Fig. 2, Col. 3, lines 19-23; Col. 4, lines 26-30) flowing from the fourth doped region (e.g., P-type region 4) to the fifth doped region (e.g., 5); and
       forming an interconnect (e.g., P-type wall 3, a current flows from terminal A1 to terminal A2 via lateral thyristor T3 and isolation wall 3, and once the conduction of the lateral thyristor T3 has been established, carriers turn on the vertical thyristor T1) (Gimonet, Fig. 2, Col. 4, lines 5-13) on the upper major surface of the semiconductor substrate, the interconnect (e.g., P-type wall 3) extending from the upper major surface into the first doped region, wherein the interconnect couples the fifth doped region (e.g., P-type region 11) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15) to the first doped region (6).
Further, Gimonet does not specifically disclose forming a metallic interconnect in an opening on the upper major surface of the semiconductor substrate, the opening extending from the upper major surface through the second doped region and into the first doped region, wherein the metallic interconnect couples the fifth doped region to the first doped region.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0002, ¶0009-¶0014, ¶0025-¶0040) connected to the vertical PNPN structure (Gauthier, Figs. 2A-2F, 4A-4B, 5A-5B, ¶0025) for electrostatic discharge protection (ESD), wherein a hole (Gauthier, Figs. 2E-2F, ¶0031-¶0032) is formed to extend into the substrate (e.g., SOI substrate) through the P-type layer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gimonet by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends through the P-type wall of the Gimonet that couples the first lateral trigger element with the first vertical protection device and reaches the buried N-type layer of the first vertical protection device comprising a vertical PNPN structure to have the method, comprising: forming a metallic interconnect in an opening on the upper major surface of the semiconductor substrate, the opening extending from the upper major surface through the second doped region and into the first doped region, wherein the metallic interconnect couples the fifth doped region to the first doped region in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 14, Gimonet in view of Gauthier discloses the method of claim 13. Further, Gimonet does no specifically disclose the method, wherein the opening further extends through the third doped region and the fifth doped region. However, Gimonet teaches that P-type wall (3) extends through the third doped region (1) and the fifth doped region (11). Further, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole on the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein the area within the hole filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.

Regarding Claim 15, Gimonet in view of Gauthier discloses the method of claim 13. Further, Gimonetvdiscloses that the P-type wall (3) and the first doped region (e.g., N-type layer 6) are coupled to a back side metal layer (e.g., metallization M2)  formed under a lower major surface of the semiconductor substrate (1), the first doped region comprising the lower major surface, but does no specifically disclose the method, wherein the opening extends through the first doped region; and the metallic interconnect and the first doped region are coupled to a back side metal layer. However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole on the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein the area within the hole filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact to a vertical PNPN structure as taught by Gauthier, wherein the buried contact extends form the upper surface of the semiconductor substrate of the Gimonet to the lower surface and couples the first lateral trigger element with the first vertical protection device to have the method, wherein the opening extends through the first doped region; and the metallic interconnect and the first doped region are coupled to a back side metal layer in order to provide improved ESD protection device comprising a vertical PNPN structure and buried 
Regarding Claim 16, Gimonet in view of Gauthier discloses the method of claim 13. Further, Gimonet discloses the interconnect (e.g., P-type wall 3) (Gimonet, Fig. 2, Col. 4, lines 5-13) electrically coupling the lateral trigger element (e.g., T3) with the vertical protection device (e.g., T1), but does not specifically disclose the method, wherein forming the metallic interconnect comprises: forming an insulating spacer layer on sidewalls of the opening; and filling the opening with a metallic material.
However, Gauthier teaches forming a buried contact (e.g., 156) (Gauthier, Figs. 2A-2F, ¶0027-¶0032) in the hole in the upper major surface extending into the semiconductor substrate (e.g., the semiconductor substrate 122/124/126 including doped layer 128 and p-type layer 136) and connected to the vertical PNPN structure, wherein an insulating sidewall spacer (162) is formed on sidewalls of the hole, and the area within the hole lined with insulating liner (162) is filled with a metallic conduction layer (e.g., metal) such that the metallic conduction layer is insulated from sidewalls of the hole by the insulating sidewall spacer (162), and provides electrical conduction from the upper metallization layers to the lower portion (e.g., P-type region 132) of the semiconductor substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact comprised of a specific conductive material as taught by Gauthier, wherein the buried contact electrically couples the lateral trigger element with the vertical protection device of Gimonet/Gauthier to have the method, wherein forming the metallic interconnect comprises: forming an insulating spacer layer on sidewalls of the opening; and filling the opening with a metallic material in order to provide improved ESD protection device comprising a vertical PNPN structure and buried contacts with controlled contact resistance to protect CMOS integrated circuits (ICs) while minimizing IC real estate occupied by ESD protection device (Gauthier, ¶0002, ¶0009-¶0014, ¶0031, ¶0040).
Regarding Claim 20, Gimonet in view of Gauthier discloses the method of claim 13. Further, Gimonet discloses the method, wherein a portion of the third doped region (e.g., N-type region 1) (Gimonet, Fig. 2, Col. 4, lines 59-67; Col. 5, lines 1-15) bounded by the upper major surface separates the fourth doped region (e.g., P-type region 4) from the fifth doped region (p-type region 11); and the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Gauthier (US 2008/0308837) as applied to claim 4, and further in view of Loechelt et al. (US 2014/0252484, hereinafter Loechelt).
Regarding Claim 5, Gimonet in view of Gauthier discloses the method of claim 4. Further, Gimonet does no specifically disclose the method, further comprising filling a fill material disposed over the first metallic conduction layer in the first opening. However, Loechelt teaches forming a buried contact trench (Loechelt, Figs. 1-6, ¶0001, ¶0042, ¶0049-¶0052), wherein the buried contact trench is filled with a conductive layer including a plurality of films (Loechelt, Figs. 4-6, ¶0052); specifically a metallic layer including titanium or tantalum as a adhesion layer, titanium nitride or tantalum nitride as barrier metal film, and a fill material including tungsten or tungsten silicide depending on electrical performance to provide a contact having lower bulk resistivity than heavily doped n-type silicon.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a buried contact filled with a conductive layer including a plurality of films as taught by Loechelt to have the method, further comprising filling a fill material disposed over the first metallic conduction layer in the first opening in order to provide improved low resistance contact (Loechelt, ¶0052).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Gauthier (US 2008/0308837) as applied to claim 3, and further in view of Irsigler et al. (US 2013/0320512, hereinafter Irsigler).
Regarding Claim 7, Gimonet in view of Gauthier discloses the method of claim 3. Further, Gimonet does no specifically disclose the method, further comprising forming a counter-doped region lining sidewalls of the first opening. However, Irsigler teaches forming a conductive trench (Irsigler, Figs. 1, 2A-2F, ¶0005-¶0006, ¶0022-¶0025, ¶0032-¶0039) that constitute a vertical edge termination structure surrounding an active area and provides a current flow with low resistance (Irsigler, Figs. 2C-2D, ¶0037-¶0039), wherein the conductive trench (e.g., 216) is formed into the n-type semiconductor body (210), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a doped layer on sidewalls of the trench extending into the substrate and having an opposite conductivity to that of the substrate as taught by Irsigler to have the method, further comprising forming a counter-doped region lining sidewalls of the first opening in order to provide improved vertical edge termination structure for providing a current flow with low resistance and desired voltage blocking capabilities of the device (Irsigler, ¶0005-¶0006, ¶0023, ¶0037, ¶0039).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Gauthier (US 2008/0308837) as applied to claim 13, and further in view of Hutcheson (US 2004/0082136).
Regarding Claim 17, Gimonet in view of Gauthier discloses the method of claim 13. Further, Gimonet does no specifically disclose the method, wherein forming the third doped region comprises: forming the third doped region by implanting first dopants of the first doping type in the second doping region to create an excess concentration of the first doping type in the third doped region; and forming a sixth doped region by implanting second dopants of the second doping type in the third doped region to reduce the excess dopant concentration of the first dopants in the sixth doped region.
However, Hutcheson teaches a method (Hutcheson, Fig. 2, ¶0001, ¶0009, ¶0028-¶0058) forming a doped region (e.g., 212) (Hutcheson, Fig. 2, ¶0033) having higher dopant concentration, and including an upper region (e.g., 216) (Hutcheson, Fig. 2, ¶0034) that is formed by implanting a dopant of opposite conductivity to that of the doped region to have the upper region (e.g., 216) that remains the same conductivity (e.g., n-type or p-type) of the doped region (e.g., 212), and with lower doping concentration (e.g., after counter doping, the top region 216 has a lower concentration value) (to increase resistivity of the upper region and to modify/adjust breakdown voltage of the semiconductor device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming the third doped region as the doped region of Hutcheson, wherein the method comprises counter doping to reduce dopant  wherein forming the third doped region comprises: forming the third doped region by implanting first dopants of the first doping type in the second doping region to create an excess concentration of the first doping type in the third doped region; and forming a sixth doped region by implanting second dopants of the second doping type in the third doped region to reduce the excess dopant concentration of the first dopants in the sixth doped region in order to modify/adjust breakdown voltage of the semiconductor device to improve performance characteristics of the semiconductor device (Hutcheson, ¶0001, ¶0009, ¶0034-¶0036).
Regarding Claim 18, Gimonet in view of Gauthier and Hutcheson discloses the method of claim 17. Further, Gimonet does no specifically disclose the method, wherein forming the sixth doped region by implanting the second dopants comprises reducing the excess dopant concentration of the first dopants in the sixth doped region so that a first concentration of dopants of the first doping type in the sixth doped region is substantially equal to a second concentration of dopants of the second doping type in the sixth doped region. However, Hutcheson teaches adjusting the dopant concentration of the doped region (e.g., 212) (Hutcheson, Fig. 2, ¶0034) by implanting a dopant of opposite conductivity to that of the doped region to modify/adjust breakdown voltage of the semiconductor device to improve performance characteristics of the semiconductor device (Hutcheson, ¶0001, ¶0009, ¶0034-¶0036).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier/Hutcheson by optimizing the dopant concentration in the counter doped region as taught by Hutcheson to have the method, wherein forming the sixth doped region by implanting the second dopants comprises reducing the excess dopant concentration of the first dopants in the sixth doped region so that a first concentration of dopants of the first doping type in the sixth doped region is substantially equal to a second concentration of dopants of the second doping type in the sixth doped region in order to modify/adjust breakdown voltage of the semiconductor device to improve performance characteristics of the semiconductor device (Hutcheson, ¶0001, ¶0009, ¶0034-¶0036).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,963,087 to Gimonet in view of Gauthier (US 2008/0308837) as applied to claim 13, and further in view of Menard  et al. (US 2005/0082565, hereinafter Menard).
Regarding Claim 19, Gimonet in view of Gauthier discloses the method of claim 13. Further, Gimonet does no specifically disclose the method, wherein the fourth doped region directly contacts the fifth doped region. However, Menard teaches forming SCR-type semiconductor device (Menard, Figs. 10-12, ¶0006-¶0018, ¶0047-¶0051) comprising a vertical thyristor (e.g., PNPN formed of regions 60-22-23-62) and triggering region formed in the same P-type well (60).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Gimonet/Gauthier by forming a vertical thyristor and trigger region in the same well as taught by Menard to have the method, wherein the fourth doped region directly contacts the fifth doped region in order to provide improved SCR-type switch capable of being controlled by high frequency signal (Menard, ¶0006-¶0018, ¶0047-¶0051).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891